Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 21, 23-30, and 32-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21, 30, and 39, the primary reason for allowance is that the prior art fails to teach or reasonably suggest that if the object distance is greater than or equal to an object distance threshold, detecting, by the terminal, rotation shake on the X-axis, the Y-axis, and the Z-axis; or if the object distance 6International Application No. PC'/(N201 8/080357Attorney Docket No. 132100991JSPreliminary Amendmentis less than an object distance threshold, detecting, by the terminal, rotation shake on the X- axis, the Y-axis, and the Z-axis, and detecting, by the terminal, translational shake on the X- axis, the Y-axis, and the Z-axis.  The closest prior art (Takashi et al.; Japanese Publ. No. 2003-043540 A) discloses disabling shake correction during a close up photography based on an object distance based on rotational and translational shake; but fails to disclose the detection of rotational shake on X, Y, and Z axis when object distance is less than an object distance threshold and detecting rotational shake and translation shake in the X, Y, and Z axis if the object distance is more than the object distance threshold.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        August 31, 2022